Name: 93/30/EEC: Commission Decision of 16 December 1992 amending Decision 90/505/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in the USA (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  international trade;  agricultural policy;  forestry;  wood industry
 Date Published: 1993-01-25

 Avis juridique important|31993D003093/30/EEC: Commission Decision of 16 December 1992 amending Decision 90/505/EEC authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in the USA (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic) Official Journal L 016 , 25/01/1993 P. 0031 - 0032COMMISSION DECISION of 16 December 1992 amending Decision 91/107/EEC authorizing certain Member States to provide for derogations form certain provisions of Council Directive 77/93/EEC in respect of sawn wood of conifers originating in the USA (Only the Spanish, German, Greek, English, French, Italian, Dutch and Portuguese texts are authentic)(93/30/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/103/EEC (2), and in particular the second and third indents of Article 14 (3) thereof, Having regard to the requests made by Belgium, the Federal Republic of Germany, Greece, Spain, France, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom, Whereas pursuant to the provisions of Directive 77/93/EEC, because of the risk of introducing harmful organisms, wood of Coniferae which meets the descriptions in CN code ex 4407 10, originating in Canada, China, Japan, Korea and the USA may not be introduced into the Community, unless it is properly kiln-dried and identified as such; Whereas wood of conifers originating in the USA is currently introduced into the Community; whereas in the case of sawn wood, phytosanitary certificates are not generally issued in that country; whereas it appears that kiln-drying capacity is at present limited in the USA; Whereas, in respect of the USA, the Commission has established, on the basis of the information supplied by the USA and collected in that country during a mission carried out in 1990, that an officially approved and monitored programme of issuing certificates of debarking and grub-hole control has been set up to ensure proper debarking and to reduce the risk from harmful organisms; whereas the risk of spreading harmful organisms is reduced provided that the wood is accompanied by a certificate of debarking and grub-hole control issued under that programme; Whereas by Commission Decisions 91/107/EEC (3), 91/636/EEC (4) and 92/12/EEC (5) the Commission authorized such derogations under technical conditions in respect of sawn wood of conifers originating in Canada, based on the use of the aforementioned certificate of debarking and grub-hole control; Whereas, it has not been established, on the basis of available information, that there are elements which would militate against the proper functioning of the aforementioned debarking and grub-hole control programme; Whereas Decision 92/12/EEC, stipulated that the authorization should expire on 31 December 1992; Whereas at present, proper kiln-drying is an effective measure to protect the Community against the introduction of certain organisms affecting wood of conifers; whereas, however, various kiln-drying schedules are commonly applied to different timber species in order to dry them to a suitable level for end-use application; whereas these drying processes require the application of heat at various intensities and durations; Whereas a Community research programme has been set up to define parameters in the case of heat-treatment which ensure the eradiction of the Bursaphelenchus xylophilus and its vectors, in order to enable the Commission to lay down the permanent requirements to safeguard against the spread of the said organisms; Whereas the results of that research have been the basis for amendment and revision of the relevant Annexes IV and V to the said Directive; Whereas, however, according to the provisions of Council Directive 91/683/EEC (6) Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with Directive 91/683/EEC six months after the revisions of Annexes I to V to Directive 77/93/EEC; Whereas it appears that the revision has been delayed; Whereas the authorization is applicable without prejudice to the abolition of the intra-Community border controls from 1 January 1993; Whereas the authorization should therefore be extended for a further limited period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 90/505/EEC is hereby amended as follows: Article 3 is replaced by: 'The authorization granted in Article 1 shall apply for a period expiring on the deadline for implementation into national legislation of the modifications to Directive 77/93/EEC as referred to in Article 3 (1) in Directive 91/683/EEC, being the last date of entry into the Community. It shall be revoked earlier if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.' Article 2 This Decision is addressed to the Kingdom of Belgium, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Portugal and the United Kingdom. Done at Brussels, 16 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 363, 31. 12. 1992, p. 1. (3) OJ No L 56, 2. 3. 1991, p. 26. (4) OJ No L 341, 12. 12. 1991, p. 34. (5) OJ No L 6, 11. 1. 1992, p. 45. (6) OJ No L 376, 31. 12. 1991, p. 29.